Title: From Thomas Jefferson to James Dinsmore, 31 October 1805
From: Jefferson, Thomas
To: Dinsmore, James


                  
                     Dear Sir
                     
                     Washington Oct. 31. 05.
                  
                  I find by Latrobe & Mifflin’s account that on the 7th. of Aug. they shipped for me from Philadelphia 2. boxes of sheet iron weighing 7C—2n/2.—16℔ has it ever been recieved? be so good as to inform me by return of post as I am called on for paiment. I never sent to them for sheet iron but twice. the question is then whether we have recieved a supply of sheet iron once only, or twice. best wishes
                  
                     Th: Jefferson
                     
                  
               